6/1/2016 , TDCJ Offender Details

TExAs DEPARTM;ENT oF CR\MINAL JusrlcE E"`”"‘»"*'*"'““ n""t"" ‘°"‘”"""“"S‘”"'”‘

ij @\ ,3@@ 113

 

Gffender information Detai|s

SlD Number: O5076609

TDCJ Number: 01733596

Name: MATTOX,MlCHAEL ALLEN d .
Race: B l
Gender: M _

DOB: 1963-1:0-18

Maximum Sentence Date: 2019-407-24

Current Faci|ity: §_L_L_l_S_

Projected Re|ease Date: x 2019+07-'24

Paro|e E|igibility Date: NOT AVAlLABLE
Offender visitation E|igible: _NQ

The offender is temporarily ineligible for visitation. P/ease call the offender’s unit for any
additional information.

The visitation information isn updated once daily during weekdays and multiple times ,oer day
on visitation days.

SPEClAL |NFORMAT|ON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: Offender is not scheduled for release at this time.
Schedu|ed Re|ease Type: Wi|| be determined when release date is scheduled.
Schedu|ed Re|ease Location: Wi|| be determined when release date is scheduled.
VParoleReviewinformation l

sentence case sentence (vv..lvirvz-
Ne, DD)

Offense Coun’cy

Date
BURG OF

 

https ://oftender.tdcj .texas.gov/OffenderSearch/offenderDetai l .acti on?si d= 05076609 1/2

'6/1/2016 TDCJ Offender Detai|s
1993-03-19 BU|LD|NG 1993-03-31 NEWTON 4202

2008-06-18 |NJURY TO CH|LD 2011-05-20 NEWTON ND 6637

Retum to Search list

10-00-00

1 O-OO-OO

 

 

The Texas Department of Crimina/ Justiceupdates this information regularly to ensure that it is
complete and accurate, however this information can change quickly. Therefore, the information on
this site may not reflect the true current location, status, scheduled termination date, or other

information regarding an offender.

For questions and comments, you may contact the Texas Department of Crimina/ ./ustice, at (936)
295-6371 or webadmin tdc'.texas. ov. This information is made available to the public and law
enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and

subject to criminal prosecution.

New Offender Search TDCJ Home Page

https ://otfender.tdcj .texas .govlOttenderSearch/offender D etai l .acti on?si d= 05076609

2/2